Case 2:19-cv-00894-SPC-NPM Document 24 Filed 01/21/21 Page 1 of 3 PageID 124




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JOHN HOUTSMA,

             Plaintiff,

v.                                               Case No: 2:19-cv-894-FtM-38NPM

RICK SLOAN, FNU RIDDLE,
REBECCA JACKSON and
NEVILLE GRAHAM,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendants’ unopposed Motion to Dismiss Plaintiff’s

Complaint (Doc. 21). The Court grants the motion.

       This is a civil rights complaint filed by Plaintiff John Houtsma, a

detainee at the Florida Civil Commitment Center (FCCC). The complaint is

difficult to follow, but the crux of Houtsma’s claim is that FCCC officials are

frustrating his attempts to acquire items he needs to practice Satanism.

Houtsma sues four defendants, but the only person identified in his Statement

of Facts is “the chaplain”—presumably Defendant Rick Sloan.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:19-cv-00894-SPC-NPM Document 24 Filed 01/21/21 Page 2 of 3 PageID 125




      Houtsma has not complied with the minimal pleading standards of

Federal Rules of Civil Procedure 8 and 10. Rule 8 requires pleadings to include

a short and plain statement of facts showing the pleader may have relief. And

Rule 10 requires that factual claims be stated in numbered paragraphs, “each

limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P.

10(b). Because the complaint falls short of Rules 8 and 10, the Court dismisses

it with leave to amend. In filing an amended complaint, Houtsma must allege

the facts to support his claim in separate, sequentially numbered paragraphs.

      Also, Houtsma’s amended complaint must only name as defendants

those persons responsible for the alleged constitutional violations. And he

must describe how each defendant is involved. What is more, Houtsma must

not include argument in the amended complaint. Citations to case law and

statutes (unless a claim is based on a specific statute) generally are not

appropriate in a complaint, but may instead be raised at a later stage of

litigation, including a motion to dismiss, motion for summary judgment, or at

trial. Finally, an amended complaint supersedes the initial and becomes the

operative pleading. Krinks v. SunTrust Banks, Inc., 654 F.3d 1194, 1201 (11th

Cir. 2011). Thus, the amended complaint must be complete, including all

supporting exhibits.

      Accordingly, it is now

      ORDERED:




                                       2
Case 2:19-cv-00894-SPC-NPM Document 24 Filed 01/21/21 Page 3 of 3 PageID 126




      Defendants’ unopposed Motion to Dismiss Plaintiff’s Complaint (Doc. 21)

is GRANTED.

      (1) Plaintiff John Houtsma’s Complaint (Doc. 1) is DISMISSED

         without prejudice.

      (2) Houtsma may file an amended complaint on or before February 5,

         2021. If no amended complaint is timely filed, the Court will

         close this case without further notice.

      (3) The Clerk is DIRECTED to mail Houtsma a civil rights complaint

         form (FCCC) marked “Amended” and affixed with the case number.

      DONE and ORDERED in Fort Myers, Florida on January 21, 2021.




Copies: All Parties of Record




                                      3
